DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I claims 1 – 4 in the reply filed on November 1, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The Examiner notes that the Abstract recites a near word-for-word copy of
instant claim 1. Should the instant case reach a condition for allowance, the subject
matter that is new and non-obvious to the art should be incorporated into the Abstract.

Claim Rejections - 35 USC § 102
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 3 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Turner US 3,462,292 (hereafter “Turner”).
Regarding claims 1 – 3, Turner is directed to a method of electrostatically coating an object and subsequently to polymerize or crosslink [curing] the coating material using electron beam radiation (col 1 lines 10 – 22, col 6 lines 30 – 55) in a system as shown in Fig. 1. As shown in Figure 1, a workpiece 11 is conveyed in line of electron accelerator 27 [corresponds to electron irradiation unit] after passing a center of an spray device 37 (col 2 line 50 –  col 3 line 65). In one embodiment as shown in Figures 2 and 3 (col 1 line 65 – col 2 line 45), Turner discloses an electron accelerator unit [electron beam irradiation unit] comprising a housing 51, anode 59 with an aperture 61 closed by an electron beam window 63, and a cathode assembly 71 comprising a filament 71 (col 3 line 65 – col 4 line 13). During operation, a voltage divider 89 provides the housing – in electrical connection to the anode –  with a negative voltage V2 with respect to ground and the filament is provided with a negative voltage V1 with respect to ground [both “a potential of the electron beam unit”1 and an action of applying a negative potential to the electron beam irradiation unit2, meeting claim 2] (Fig. 3 col 4 lines 14 – 45). In another embodiment, Turner discloses that the electron beam may have cathode elements 247 [a potential of the electron beam unit] at about 50,000 electron volts negative with respect to ground during operation of the electron beam and that the housing may be at a potential positive with respect to the cathode [indicating a range of potentials with respect to ground encompassing negative potentials, ground potential and positive potentials]  (Fig 5 – 8, col 5 lines 5 – 30). Turner discloses that during operation, a metal [conductive] workpiece is grounded (col 1 lines 50 – 60, col 5 lines 30 – 35; claim 6); a paint spray is projected from the spray device towards the grounded metal workpiece [maintained grounding] (col 2 line 70 – col 3 line; col 6 lines 30 – 45), wherein the paint spray is electrostatically charged (Abstract; col 1 lines 35 – 45; claim 13); and polymerizing or crosslinking [curing] the coating material using electron beam radiation from the electron accelerator units (col 1 lines 10 – 22, col 6 lines 30 – 55). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Turner as applied to claims 1 – 3 above, and further in view of Nabeshima US 2020/0306792 A1 (hereafter “Nabeshima”).
Regarding claim 4, Turner discloses optional steps of operatively connecting the spray device and the electron acceleration units to reciprocating means; and then reciprocating the spray device and electron acceleration units in a vertical direction with respect to the workpiece [during curing, irradiating the coating material with the electron beam while a position of the electron beam irradiation unit is changed along a surface of the workpiece (col 1 lines 50 – 65). Furthermore, as the method disclosed in Turner operate onto real objects, workpieces inherently have three-dimensional shapes as evidenced by Figures 1 and 9.
Turner does not expressly teach that the orientation of the electron beam irradiation unit is changed along a surface of the workpiece during the curing step.
Nabeshima is directed to a paint hardening [curing] device for hardening paint applied to a workpiece – particularly three-dimensionally shaped objects such as bumpers ([0023],[0049]) – in a factory production line setting. The device utilizes electron beams to harden the paint (Abstract; [0002] – [0003], [0049]). Nabeshima discloses that it is known in prior art to provide a robot arm connected distally to an electron beam emission portion to allow for the action of scanning and electron beam onto paint that applied to curved workpieces ([0004]); such a scanning allows for the electron beam to be appropriately applied to the paint on such workpieces. As shown in Fig. 1, Nabeshima discloses a paint hardening device comprising a robot arm 2; an electron beam emission portion 1 connected to the robot arm at a distal end; and a workpiece conveyance portion 4 ([0050] – [0051]). During operation, the robot arm is configured to allow movement of the electron beam emission portion with six degrees of freedom; the robot arm can therefore move the electron beam emission portion alongside both X/Y/Z axis directions [position] as well as X/Y/Z axis circumferential directions [orientation] ([0052]). Nabeshima further discloses an embodiment of their method comprises: a step of applying the electron beam to the paint from the electron beam emission portion in an inert gas atmosphere ([0025]); and a step of moving the workpiece and the electron beam emission portion relative to each other, wherein the electron beam emission portion scans [both changes position and orientation] along a surface of the workpiece having a three-dimensional shape in order to inter alia maintain a predetermined distance and application angle between the electron beam emission portion and the paint being irradiated ([0025], [0052], [0061], [0098]). The adjustments to distance [related to position] and angle [related to orientation] allow for the paint on a whole workpiece to be hardened accurately ([0107]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Turner to have a curing step where the position and orientation of the electron beam irradiation unit is changed because Nabeshima teaches that changing the position and orientation during electron beam irradiation allows for hardening/curing of a coating in a more accurate manner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Kerluke et al. US 2005/0025902 A1, particularly Fig. 1A, 2A; paragraphs [0019], [0053] – [0054], [0060], [0097] – [0100]; claims 1 and 3. 
Takayama et al. US 2002/0139939 A1, particularly Fig. 6; [0066] – [0071]
Donlevy US 3,249,797, particularly Fig. 7; col 4 lines 35 – 41 & 58 – 71, col 5 lines 35 – 55, where a negatively charged housing can focus electron beams.
Ko et al. US 4,013,891, particularly Fig. 1 30, Fig. 2; col 7 lines 5 – 25. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner notes that under the broadest reasonable interpretation of the term “a potential of the electron beam irradiation unit”, the term “electron beam irradiation unit” is a broad term. “A potential of the” can refer to any potential that may be present in the object that the potential would belong to/relate to; in this case the term “electron beam irradiation unit”. Thus, the Examiner takes the position that any subcomponent that exists with a negative potential within an electron beam irradiation unit during a curing step would read upon the limitation.
        2 Similarly, because “electron beam irradiation unit” is broad as a term, supplying a negative potential as an input to a unit as a whole can electrically connect any subcomponent of the unit to receive the applied negative potential.